Citation Nr: 1332642	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-09 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Pursuant to a July 2012 statement, the Veteran indicated that he experienced a loss of smell.  In response to the RO's August 2012 letter asking him to clarify whether he was seeking service connection for this condition, the Veteran responded in September 2012 that his reference to loss of smell was "submitted and approved under a previous claim that is now under appeal."  However, a review of the Veteran's claims file, including the most recent October 2012 rating decision on Virtual VA, does not reflect the establishment of service connection for loss of smell or otherwise indicate that this is a manifestation of either of the two issues currently on appeal.  Because the Veteran communicated his belief that loss of smell was on appeal, the Board finds that the issue of entitlement to service connection for loss of smell has been reasonably raised.  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Accordingly, the issue of entitlement to service connection for loss of smell is hereby referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

After carefully reviewing the claims file, the Board determines that a remand is necessary for additional development.  

As an initial matter, the April 2013 supplemental statement of the case reflects that the RO considered VA treatment reports from "the Tampa VA Medical Center and the Brooksville VA Outpatient Clinic, from September 2008 through March 2013."  (Emphasis added).  Unfortunately, the paper file only contains VA treatment records through March 2011, and Virtual VA only contains VA treatment records through September 2012.  Significantly, the records that have been obtained reflect that the Veteran was receiving regular psychological treatment and that he corresponded regularly with the audiology clinic.  Because the additional treatment records identified in the most recent supplemental statement of the case also likely contain information relevant to the current appellate issues, these records must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  The Board also finds that the Veteran should be afforded a new PTSD examination.  

Moreover, a VA audiology consult notation reflects that the Veteran was explained the results of an audiogram in July 2010.  Although the treatment note itself indicates that the audiometric data could be viewed by going through "tools" and "display audiogram," the actual July 2010 audiogram report is not part of the record before the Board.  Because the audiology consultation notation indicates that the findings of this audiogram provided both puretone averages and resulted in "word recognition" scores that were "excellent" in the right ear but "poor" in the left ear, this audiogram is relevant to his initial rating claim for bilateral hearing loss.   Accordingly, a copy of the July 2010 audiogram must also be obtained on remand.  Id.

Finally, in September 2013, the Veteran's representative indicated that "the [V]eteran contends that his hearing loss has gotten worse since his C&P audio[logical] examination on November 8, 2010."  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the Veteran has indicated that his hearing loss has increased in severity since the most recent VA examination, a new examination should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the July 2010 audiogram report.  If the audiogram report is unavailable, the claims file should be clearly documented to that effect and notification should be provided to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file VA treatment records relevant to the issues on appeal dated from September 2012 to the present.

3.  After completing the development outlined in steps (1) and (2) above, obtain a new VA audiology examination to ascertain the current level of severity of the Veteran's bilateral hearing loss.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.  

The examiner is directed to, in addition to addressing audiometric results and the Maryland CNC test results, describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4.  After completing the development outlined in step (2), obtain a new VA examination regarding the nature and severity of the Veteran's PTSD.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.  All pertinent PTSD symptomatology and findings must be reported in detail (including any social and occupational impairment).

5.  Thereafter, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for PTSD and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
 TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


